                          Case 3:19-cv-06334-EMC Document 71 Filed 11/23/20 Page 1 of 15




                    I     JAMES R. TENERO             (SBN 201023)
                          SELMAN BREITMAN LLP
                    2     33 New Montgomery, Sixth Floor
                          San Francisco, CA 94105'4537
                    J     Telephone :          415,979.0400
                          Facsimile :          475.979.2099
                    4     Emails :            jtenero@selmanlaw.com

                    5     SHERYL W. LETCHENGER (SBN 161688)
                          SELMAN BREITMAN LLP
                    6     11766 Wilshire Boulevard, Sixth Floor
                          Los Angeles, CA 90025-6538
                    7     Telephone :          310.445.0822
                          Facsimile :           310.473.2525
                    8     Email         :       sleichenger@selmanlaw.com

                    9
                          Attorneys for Defendant/Counterclaimant
                   l0     Zurich American Insurance Company
Ê.                                                     UNITED STATES DISTRICT COURT
Þl                 1l
-ì
                   t2              NORTHERN DISTRICT OF CALIFORNIA-SAN FRANCISCO DIVISION
c$ È
      I            l3
      F
()    v)           t4                                                   Case   No.   3:   l9-cv-06334-EMC
$-r   f!                  CROWN ENERGY SERVICES, INC. d/b/A
Êa z               15     ABLE ENGINEERING SERVICES ANd                 DEFENDANT ZURICH AMERICAN
      F                   CROWN BUILDING MAINTENANCE CO                 INSURANCE COMPANY'S REPLY BRIEF
d     F
                   16     d|b|a ABLE BUILDING MAINTENANCE,              IN SUPPORT OF ITS CROSS-MOTION FOR
                                                                        SUMMARY JUDGMENT, OR
C)                 t7                   Plaintiffs,                     ALTERNATIVELY, PARTIAL SUMMARY
(h                                                                      JUDGMENT, ON THE GL ISSUE
                   18
                                                                        Date         :     l2ll0/2020
                   t9     ZURICH AMERICAN INSURANCE                     Time         :     1:30 p.m.
                          COMPANY, ZURICH SERVICES                      Ctrm.        :     5 (Via Zoom)
                  20      CORPORATION and DOES l-50, inclusive,         Judge        :     Hon. Edward M. Chen

                   21                   Defendants.

                   22
                          And Related Counterclaims.
                   ¿.J


                   24

                   25

                   26

                   27

                   28

                                 ZURICH AMERICAN'S REPLY BRIEF IN SUPPORT OF ITS CROSS MOTION FOR
                                       SUMMARY JUDGMENT ON THE GL ISSUE - Case No. 3:19-cv-06334-EMC
465 46596 4812-t4t8-61'
                         Case 3:19-cv-06334-EMC Document 71 Filed 11/23/20 Page 2 of 15




                    1

                                                   TABLE OF CONTENTS
                   2

                   J
                         I.     INTRODUCTION                                                             I
                   4
                         II     LEGAL ARGUMENT.....,,.........                                          4
                    5
                                A.      The "Trump" Argument                                            4
                    6
                                B       Policy Negotiations are Relevant and Admissible as They
                    7
                                        Confirm the Self-Insured Retention Endorsement's Plain
                    I                   Meaning and Crown's Reasonable Expectation of Coverage ....

                    9           C       The Forecast Homes and Walsh Construction Decisions are on
                                        Point and Support Summary Judgment in Favor of Zurich
                  10                    American                                                         9

Ê<
¡                 ll            D.      Regarding Crown's Bad Faith Claim, Zwich American is Entitled
¡                                       to Partial Summary Judgment on the GL Issue                     l1
                  L2
d                        III     CONCLUSION...........                                                  l1
      J           l3
      F
c.)   U)
                  t4
¡-,( t¡l
m z               l5
É oFF
CB
                  t6
H
C)                t7
(t)
                  18

                  t9

                  20

                  2l
                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                ZURICH AMERICAN'S REPLY BRIEF IN SUPPORT OF ITS CROSS MOTION FOR
                                     SUMMARY JUDGMENT ON THE GL ISSUE _ CASE NO. 3:19-CV.O6334.EMC
46s 46s96 4812-14t8-61   vl
                         Case 3:19-cv-06334-EMC Document 71 Filed 11/23/20 Page 3 of 15




                   I                                         TABLE OF         RITIES

                   2

                   J     Federal Cases

                   4     Trishan Air, Inc. v. Federal Ins. Co
                             635 F.3d 422 (9th Cir. 2011) ....                                                         ,2
                   5


                   6     California Cases
                   7     AIU Ins. Co. v. Superior Court
                              5l   Cal.3d 807 (1990 )                                                                     6
                    8

                   9     Atlas Assurance Co. v. McCombs Corp.
                             146 Cal.App.3d 135 (1983)                                                                    7
                  l0
H
J                 l1     Bank of the West v. Superior Court
¡                           2 Cal. th 1254 (1992) ..............                                               ,,,6,7,8
                  t2
Cd
      J           t3     Forecast Homes, Inc. v. Steadfast Ins. Co
      t-                                                                                        ,,,.....',,',..2, 8, 9, l0
                             181 Cal.App.4th 1466 (2010)
O     v)          t4
1-{   t¡.ì

m     z
                  t5     Founding Members of the Newport Beach Courytly Cly! v. Newport Beach
      o                                                                                                                t0
      F                     Counrry CIub, Inê.,109 Cal.App.4th944 957 (2003)
cÛ    F
                  t6

()                t7     Frontier Oil Corp. v. RLI Ins. Co
V)                          153 Cal.App. th 1436 (2007)                                                                 ,4
                  l8
                  t9     Haynes v. Farmers Ins. Exchange
                            32C al.4th I 198 (2004)                                                                     .4
                  20

                  2T     North American Cøpacity Ins. Co. v. Claremont Líability
                             17 7 CaL App.4th 27 2 (2009)                        :::   ::                            )\
                  22

                  23     Powerine Oil Co., Inc. v. Superior Cootrt
                            37 Cal. th 377 (2005)                                                                ,',,,6,7
                  24

                  25      Rossmoor Sqnitation, Inc. v. Pylon, Inc.
                              13 Ca1.3d 622(1975)
                  26

                  27      United Farmers Agents Assn., Inc. v, Farmers Group, Inc.
                              32 Cal.App.sth 478 (2019)                                                                l0
                   28

                                    ZUnICH AMERICAN'S REPLY BRIEF IN SUPPORT OF ITS CROSS MOTION FOR
                                          SUMMARY JUDGMENT ON THE GL ISSUE - Case No. 3: 19-cv-06334-EMC
465 46596 4812-1418-6i   vl
                         Case 3:19-cv-06334-EMC Document 71 Filed 11/23/20 Page 4 of 15




                  I      Vandenberg v. Superior Court
                            2t Cal.4th 815 (1999).......                                            ...... I 0
                  2

                  J      Wqller v. Truck Ins. Exchange, Inc.
                            ll Cal.4th I (1995)                                                             7
                  4

                  5      Other         Cases

                  6      Wølsh Construction Company v. Zurich American Insurance Company
                            72 N.E.3d 957 (Ind. Ct. App 2017).................             ......... passtm
                  7

                   8     California Statutes
                   9     Cal. Civ. Code,       1   636................                       ................6
                                           $


                 l0      Cal. Civ. Code, $1641                                               ..............1 0

À                        Cal. Civ. Code, ç2772....,,..........                               ..............1 0
¡                11
J
                 t2
d
     J           l3
     t-
C)   ah
                 t4
 t<
Êa z&            l5
     o
     F
Cd   F
                 16

C)               t7
V)
                  18

                  t9

                 20

                 2l
                 22

                  ¿J

                  24

                  25

                  26

                  27

                  28
                                                                lll
                                   ZURICH AMERI CAN'S REPLY BRIEF IN SUPPO RT OF ITS CRO SS MOTION FOR
                                         SUMMARY JUDGMENT ON THE GL ISSUE - Case No' 3: 19-cv-06334-EMC
465 46596 4812-1418-61   vl
                        Case 3:19-cv-06334-EMC Document 71 Filed 11/23/20 Page 5 of 15




                   1    L      INTRODUCTION
                   2           It is telling what Crown does not (and cannot) dispute.
                   J           Crown does not dispute:

                   4           (l)     Crown provides its clients (principally, owners of commercial buildings,

                   5    including, shopping malls), janitorial and building maintenance services, such as, mopping floors

                        and snow removal, and/or building engineering services, such as,   HVAC repair.l

                   7           (2)     In its contracts, Crown agrees to defend and indemnity its clients (and, typically,

                   8    their property managers) against third-party claims arising from or relating to Crown's janitorial

                   9    and building engineering services. For example, the claim by Ms. Silvia Neri who sued building

                 l0 owner, the Irvine Company, based on it alleged negligent       maintenance of the property when she

êi
¡                 lt    slipped and fell on a wet lobby floor.2
¡
                  12           (3)     Priorto 2013, Crown honored its contractual obligations to defend and indemnify
($ È
      ¡           13    its clients and their property managers by adding them as additional insureds onto Crown's primary
      F
()    (t)
                  t4    general liability insurance policy with a $10,000 deductible'3
f-( f!
m zú              15            (4)    In 2013, Crown made a sea change in how it insured the above-mentioned risks. It
      F
d     Ë-
                  t6    retained Marsh Risk as its insurance agent and asked insurers, including, Zwich American' to
H
 ()               t7    provide coverage excess to a $500,000 self-insured retention.4
(n
                  18            A self-insured retention is fundamentally different from   a deductible. While the named

                  t9

                  20
                             Defendant Zurich American Insurance Company's Notice of Cross-Motion And Cross-
                  2l         Motion; Memorandum of Points & Authorities in Support of Zurich American's Cross-
                             Motion For Summary Judgment, or Alternatively, Partial Summary Judgment, on- the GL
                  22
                             lsruà an¿ in Oppositíon tiPlainiiffs' Motion For Partial Summary Julgm^ent on the GL
                             Issue ("Zurich American's Moving Papers"), at.p. 1 l:13 ' 17-21; Zurich American
                  23
                             inru.uìr. Company's Request FolJudicial Notiðe in Support.of Cross-Motion for Summary
                             iuãÁé*.rt, or Ä.lteinativeiy, Partial Summ-ary Judgment, bqqhe GL Issue and in Opposition
                  24
                             io ÞTaintifís' Motion for pãriial Summary Juðgmeñt on the GL Issue ('.R.FJN"), fl5, Ex' 7l at
                             lill I - e.)
                  25     2   Plaintiffs' Motion for Partial Summary Judgment Against Zurich American Insurance
                             Co*puny (,,Crown's Moving Paperq"), p. 1-:03-06; Zuric\American's Mgytlg Papers, pp.
                  26          ll:l j - ig',12:09 - 14, ß¡4 -20,14:[7 -23, 15:15 -23 and 16:22 - 17:03.)
                  27
                         J   ZurichAmerican's Moving Papers, p. 4:02     - 06.
                         4   Zurich American's Moving Papers, p. 4:02    - 14.
                  28                                                     I
                                                         ,S REPL
                                                              IN                                 ITS CRO            ON FOR
                                       CH
                                        SUMMARY JUDGMENT ON THE  GL ISSUE                  -   Case No. 3: l9-cv-06334-EMC
465 46596 4812-t4t8-6   vl
                         Case 3:19-cv-06334-EMC Document 71 Filed 11/23/20 Page 6 of 15




                  1      insured is responsible for paying the deductible at the end of the day, the insurer retains the primary

                  2      and exclusive responsibility for defending insureds against potentially covered claims. Forecast

                  J      Homes, Inc. v. Steadfast Ins.    co.,181 Cal.App.4th 1466,         1474   (2010) In contrast, a self-insured

                  4      retention transfers to the named insured, responsibility for defending and indemnifying itself and

                  5      other insureds within a set-sum designated as the self-insured retention amount. Id. at 1474. In
                                   ,,self-insurance retentions are the equivalent to primary liability insurance, and [ ] policies
                  6      effect,

                  7      which are subject to self-insured retentions are 'excess policies' which have no duty to indemnify

                  I      until the self-insured retention is exhausted   '-   Ibid.

                  9                (5)     The subject ZurichAmerican Policies, i.e., the 2013 SIR Policy and the 2014 SIR

                 10      Policy, are subject to a $500,000 self-insured retention'5

J                11                (6)      In selecting self-insured retention Option      l,   Crown agreed that as a "condition
¡
                 l2 precedent to our lZurich American's] liability" under the policies, Crown must make                        actual
C€
                                         ,,self insured retention" and "defense costs" for each 'oincident" equal to the $500,000
      J          l3      payment of
      t--.


C) v)            l4      self-insured retention amount.6
t-t f¡
m     z                                                                                                               that must
      &          t5                 Under California law, a condition precedentoorefers to an act, condition or event
      F
      F                                                                                          parties....' [they] impose
Cd
                  t6     occur before the insurance contract becomes effective or binding on the
                                                                                                       policy.' [Citation.],"
 ()               t7     certain duties on the insured in order to obtain the coverage provided by the
(t)
                  18     North American capacity Ins. Co, v. Claremont Liability Ins. co.,177 CaLApp,4th272,289-290

                  19      (2009),andrequirestrictcompliance. TrishanAir,Inc.v.FederalIns.Co.,635F.3d422,428(gth

                 20       Cir. 2011).

                  21                (7) In selecting self-insured retention Option l,              Crown agreed that '.we [Zurich
                                                                                                                      this
                  22      American] shall have no obligation to pay'self insured retention' and 'defense costs' under

                  23      policy,,, ..if any final judgment or settlement and 'defense costs' are less than such Self Insured

                  24      Retention Amount(s) [$5 00,0001'"7

                  25

                  26      5    ZurichAmerican's Moving Papers, p. 8:08 -              10.

                  27
                          6    ZurichAmerican's Moving Papers' p. 6:01 -              17.

                          7    ZurichAmerican's Moving Papers, p. 6:01 -              17.
                  28
                                                                                 2
                                     ZURI CH AMERICAN 'S REPLY BRIEF IN SUPPORT OF ITS CROSS MOTION FOR
                                           SUMMARY JUDGMENT ON THE GL ISSUE - Case No. 3:19-cv-06334-EMC
46s 46s96 4812-t418-61    vl
                        Case 3:19-cv-06334-EMC Document 71 Filed 11/23/20 Page 7 of 15




                  I            S)            Under Section I, Crown agreed that "payments by others, including but not limited

                  2     to additional insureds or insurers, do not serve to satisfy your [Crown's] 'self insured retention'

                  J     obligations or your [Crown's] obligations for payment of 'defense costs'," and Under Section II

                  4     that "in the event of your [Crown's] refusal to respond to your obligation for payment of 'self

                                                 or    odefense costs'    for any reason, we [Zurich American] shall not make
                  5     insured retention'

                  6     payment,s    for you, nor in ony event shall we          be required to substitute   for you as respects your
                  7     responsibilityfor payment of these 'self insured retention' or 'defense costs'           'o'   (italics added')8

                  I            (9)           The self-insured endorsement defines'odefense costs" as including, "costs for all

                                             and any other fees, costs or expenses reasonably chargeable to            [...]   settlement or
                  9     attorneys    [...]
                 10     defense of a claim or       a   loss under the   policy." (italics   added')g

À                               (10)         In this action, Crown maintains that the fifty-five underlying actions involve
rl               11
I                                                                                                      10 and
                 t2     settlement or defense of a claim or a loss under the Zurich American Policies;
cû B
      J          l3             (l   l)      In none of the fifty-five underlying actions did Crown make actual payment of
      F
                                                                                                                   actions or
C)    (t)
                 t4     $500,000 defending itself and its clients (as contractually obligated to do) against those
$-{   fJl
Êa z
   ú             l5     in settling those actions on behalf of itself and its clients.l
                                                                                        I
      o
      F
(t    Fr
                 16             To avoid the consequences of these undisputed facts, the plain language of the self-insured

 ()              17     retention endorsement and California law, Crown encourages this Court to read provisions in
(t)
                  t8    isolation (contrary to statutory mandate and case law), and to disregard precedent that examined

                  t9    substantially similar      (if not identical)     language and concluded that an insurer does not owe any

                 20     insured, including an additional insured, defense or indemnity until the self-insured retention is

                 2t     satisfied. As the l(ølsh Construction Court stated: "there is no rational basis to apply the SIR
                 22      endorsement as a condition precedent to Zurich's coverage of the named insured but not to Zurich's

                 23      coverage    of additional insureds." Walsh Construction Company v. Zurich American Insurance
                  24

                  25
                         8    ZurichAmerican's Moving Papers, p' 6:19 -7:02.
                  26     I    Zwich American's Moving Papers, p. 7 :17 - 26.
                  27
                         10   RFJN, !J5, Ex. 71         atfllf 18,68.
                         11   RFJN, fl5, Ex.      7l    at   fll8.
                  28
                                                                                    J
                                                    CAN'S      BRIEF         RT OF              M         FOR
                                               SUMMARY JUDGMENT ON THE GL ISSUE - Case No' 3:19-cv'06334' EMC
465 46596 4812-1418-6    vl
                         Case 3:19-cv-06334-EMC Document 71 Filed 11/23/20 Page 8 of 15




                         Company, T2 N.E.3d 957,964 (Ind.     Ct. App.2017). Respectfully,Zurich American is entitled to

                  2      summary judgment.

                  3      II.    LEGALARGUMENT
                  4             A.      The"Trumpi'Argument.
                  5             In its combined opposition/reply brief, Crown attempts to divorce the self-insured retention

                  6      endorsement from the Zurich American Policies to establish Zurich American owes additional

                  7      insureds frrst-dollar defense and   indemnity.    Contrary to Crown's position, black-letter law
                                                             o'An endorsement modifies the basic insuring forms of the
                  8      supports ZurichAmerican's position.

                  9      policy and is an integral part of the policy. [citation.] Standing alone, an endorsement means

                 10      nothing. 'Endorsements on an insurance policy form a part of the insurance contract [citation], and

                         the policy of insurance with the endorsements and riders thereon must be construed together
Þi                                                                                                                   as a
J                1l
¡
                 t2      whole fcitation].' 'o Frontier Oit Corp. v. RLI Ins, Co., 153 Cal.App. th 1436, 1463 (2007)'
d    >
     J           l3      ,.Coverage may be limited by a valid endorsement and,    if a conflict exists   between the main body
     t-
C)   û           t4      of the policy and an endorsement, the endorsement prevails." Haynes v. Førmers Ins. Exchange,
     lJ]
m zú,            15      32 Cal. th llgg,   1204   (2004). Thus, even though the self-insured retention endorsement itself
     o
     F
d    F
                 I6      explicitly states it controls, California law independently mandates this approach.
()               17              Turing to the endorsement itself, from the start the endorsement states: 'oThis endorsement
(À
                  l8     modiflres insurance provided under the: Commercial GeneralLiability Coverage         Part"' It is under

                  19      this same coverage part - the commercial general liability coverage    -   that Crown argues Zutich

                 20       American owes additional insureds first-dollar defense and indemnity. Since this endorsement

                 2t       modifies that covera ge part,the terms of this endorsement must be examined. (for such analysis,

                 22       please see Zurich American's Memorandum of Points         & Authorities in Support of its Cross-
                  23      Motion for Summary Judgment, or Alternatively, Partial Summary Judgment, on the GL Issue and

                  24      in Opposition to plaintiffs' Motion for Partial Summary Judgment on the GL Issue ("Zurich
                  25      American's Moving Papers'o), pp.20    -   30.)

                  26             In addition, following the schedule which identifies the self-insured retention amount       as


                  27      $500,000, the endorsement states: "The insurance provided by this
                                                                                            policy is subject to the

                  28                                                       4
                                  ZURICH AMERICAN'S REPL Y BRIEF IN SUPPORT O F ITS CROSS MOTION FOR
                                       SUMMARY JUDGMENT ON THE GL ISSUE - Case No. 3:19-cv-06334-EMC
46s 46s96 4812-1418-61    vl
                        Case 3:19-cv-06334-EMC Document 71 Filed 11/23/20 Page 9 of 15




                   I    following additional provisions, which in the event of conflict with any other provisions elsewhere

                   2    in the policy, shall control the application of the insurance to which this endorsement applies:
                   J    [.   .   .]."   Crown does not argue that this provision is ambiguous; rather, Crown argues that there is

                   4    no conflict. This argurnent is baseless for two reasons:

                   5                    First, there is a patent and material conflict. If the terms of this endorsement do not apply

                   6    to additional insureds then Zurich American owes them first-dollar defense and indemnity. Under

                   7    the terms of the commercial general            liability coverage parl,ZurichAmerican            agrees to "pay those

                   8    sums thatthe insured becomes legally obligated to pay as damages                         [...] to which this insurance
                   9    applies. We will have the right and duty to defend the insured against any 'suit' seeking [such

                  10    damages]." (Declaration of James R. Tenero in Support of Zwich American's Cross-Motion for
À                 ll    Summary Judgment and in Opposition to Plaintiffs' Motion for Summary Judgment on the GL
-l
-l
                  t2    Issue ("Tenero Decl."), fl11,           Ex. 1l at 2UR000037; u|2, Ex. 12 atZUR000l85.) In contrast, the
cd
      ¡           13    terms of the endorsement provide:               "If   Option    I   is selected,   it is a condition   precedent to our
      F
()    U)
                  t4     lZurich American's] tiability that you [Crown] make payment of 'self insured retention' and
k     tq
Êa    z
                  15    'defense costs' for each 'incident'          [...]," "[i]f   any fînal judgment or settlement and 'defense costs'
      o
      F
(t    F
                  t6    are less than such Self Insured Retention Amount(s), we shall have no obligation to pay 'selJ
H
o                 l7    insured retention'          or   'defense costs' under this policy," and"payment by others, including but not
(t)
                                                                                                 oself insured retention'
                  l8    limited to additional insureds or insurers, do not serve to satisfy your
                  t9    obligations or your obligation for payment of 'defense costs'." (Tenero Decl.,                           flll, Ex. 1l at
                  20    2UR00005 9;             \12, Ex. 12 at 2UR000207.) These terms are the antithesis of owing any insured
                  2l    first-dollar defense or indemnity. There is a conflict'

                  22                    Second, a conflict is not required. The       initial clause of the subject provision states: "The

                  23     insuranceprovidedbythispolicy issubjecttothefollowingadditionalprovisions[..']." (italics

                  24     added.) 'olf an action or event is subject to something, it needs something to happen before it can

                  25     take place."                (htþs://dictionary.cambridge.org/us/dictionary/english/subject-to-something')

                  26     Before Zurich American is liable under the policy (e.g., for defense or indemnity), Crown must

                  27     pay $500,000 in "self insured retention" and "defense fees". Absent actual payment, Zurich

                  28
                                                                                       5
                                         ZURI          CAN'S REPLY        SUPPORT OF             MOTION F
                                                                                  _
                                                  SUMMARY JUDGMENT ON THE GL ISSUE CASE NO. 3:19-CV.06334-EMC
46s 46596 4812-1418-6
                          Case 3:19-cv-06334-EMC Document 71 Filed 11/23/20 Page 10 of 15




                    I      American does not owe first-dollar defense or indemnity to any insured

                    2             B.                N             are
                                              u
                    J

                    4             Contrary to Crown's assessment, Zurich American does not, as the aphorism goes, put the

                    5      cart before the horse.

                    6             First, the "fundamental goal of contractual interpretation is to give effect to the mutual

                    7      intention of the parties." Bank of the l4/est v. Superior Court,2 Cal.4th 1254, 1264 (1992); CaL

                    I      Civ. Code, $1636 (o'a contract must be so interpreted      as   to give effectto the mutual intention of

                    9      the parties as it existed at the time of contracting, so far as the same is ascertainable and lawful.")

                  l0       While o'such intent is to be inferred, if possible, solely from the written provisions of the contract,"
À
J                 11       AIU Ins. Co. v. Superior Court,Sl Cal.3d     807   ,822 (1990), the California Supreme Court has held
-l
                  t2       that a court may look to the parties' reasonable expectations to reinforce its conclusion regarding
      J
      t-
                  l3       the meaning of language it finds unambiguous. Powerine Oil Co., Inc. v. Superior Court,37

C) Ø              l4       Cal.4th 377 , 404 (2005). Therefore, this Court may examine extrinsic evidence (including, policy
      f¡
m z               15       negotiations and Crown's client contracts) to confirm that the self-insured retention endorsement
      o
      F
CS    t-.
                  t6       is unambiguous and requires Crown, as a self-insurer up to $500,000, to defend and indemnify

 ()               t7       additional insureds.12 Zurich American's obligation to defend and indemnify additional insureds
(t)
                  l8       attaches after the self-insured retention amount is paid.

                  l9               The policy negotiations history confirms that Zurich American's and Crown's mutual

                  20       intention was for Crown to self-adjust its commercial general liability risks (i.e., claims and suits

                  2l       against itself, as well as, its contractual obligations to defend, indemnify and insure its clients at

                  22       the primary, first-dollar level) up to its $500,000 self-insured retention. For a more complete

                  ¿J       analysis, please see Zurich American's Moving Papers, pages 20          -30.
                  24

                  25

                  26
                           t2   Crown argues that extrinsic evidence is irrelevant. It is highly relevant. More so Crown did
                  27            not object otherwise to the evidence Zurich American submitted in support of its cross-
                                motion and in opposition to Crown's motion.
                  28
                                                                                6
                                   ZURICH AMERICAN'S REPLY BRIEF IN SUPPORT OF ITS CROSS MOTION FOR
                                        SUMMARY JUDGMENT ON THE GL ISSUE - Case No. 3:19-cv-06334-EMC
465 46596 4812-1418-6lt    vl
                        Case 3:19-cv-06334-EMC Document 71 Filed 11/23/20 Page 11 of 15




                   1              Second, both Zurich American and Crown maintain that the self-insured retention

                   2     endorsement     is unambiguous          albeit each drawing      a   different conclusion.       However,

                   J     "[d]isagreement concerning the meaning of a phrase,'         '   "the fact that a word or phrase isolated

                   4     from its context is susceptible of more than one meaning," does not make it ambiguous. Powerine

                   5     Oil Co., Inc. v. Superior Court,37 Cal.4th 377,390-391 (2005). Furthermore,                   unambiguous

                   6     policy language cannot be challenged because the insured misunderstood its meaning: "Under the

                   7     objective test of contract formation, a'meeting of the minds' is unnecessaty. A party is bound,

                   I     even   if he misunderstood        the terms of a contract and actually had a different, undisclosed

                   9     intention." Atlas Assuyance Co. v. McCombs Corp., 146 Cal.App.3d 135, 144                           (1983).

                  l0 Respectfully, when an insurer provides a prospective insured the proposed policy                   language in

Â.
J                 11     writing, explains how that language applies and the prospective insured fails to object to that
¡
                  t2     language, purchases that     policy and renews that policy, that insured cannot claim a different
Cd
      ¡           l3     'oreasonable" expectation    of coverage than that which was explained to        it.   For this same reason
      F
()    Ø           t4     and all of the reasons stated     in Zurich American' Moving     Papers, Crown's argument that the self-
l-r   tÐ
Êa z
   &              15     insured retention endorsement is not conspicuous, plain and clear is unsupported.
      o
      F
ß     F
                  t6              Regardless, interpretation of an insurance policy is a question of     law.    Waller v. Truck Ins,

 ()               17     Exchange, Inc,,    ll   Cal.4th   l,   18 (1995). Therefore, while "courts    will not strain to create an
(t)
                  18     ambiguity where none exists", Waller v. Truck Ins. Exchange, Inc.o I I Cal.4th 1, l8 -19 (1995),

                  l9     should this Court conclude that the self-insured retention endorsement is ambiguous, it "must first

                  20     attempt to determine whether coverage is consistent with the insured's fCrown's] objectively

                  2l     reasonable expectation    s. Bank of the West v. Superior Court,2 Cal.4th 1254,1265 (lgg})'13 "In

                  22     so doing, the court must interpret the language in context,        with regard to its intended function in

                  23     the policy. [citation omitted.] This is because 'language in a contract must be construed in the

                  24     context of that instrument as a whole, and in the circumstances of that case, and cannot be found

                  25

                  26
                         13 "A policy provision will be considered a¡1bi.guo_ylwhen it is capable of two or more
                  27            con^rtruciións, both of which are reasonable." lüaller v. Truck Ins. Exchønge, Inc,,17
                                Cal.4th l, 18 (1995).
                  28
                                                                               7
                                   ZURICH AMERICAN'S  Y BRIEF IN SU    RT OF ITS CROSS MOTION FOR
                                        SUMMARY JUDGMENT ON THE GL  ISSUE - Case No. 3:19-cv-06334-EMC
46s 46596 4812-14t8-6    v1
                            Case 3:19-cv-06334-EMC Document 71 Filed 11/23/20 Page 12 of 15




                             to be ambiguous in the abstract."' Bank of the LV'est,2 Cal.4th at 1265. Crown's opposition is

                        2    dedicated to divorcing the self-insured retention endorsement from the Zurich American Policies

                        J    and isolating the endorsement's provisions. (Crown's Opposition, pp.           I - 5 (isolating   "textual"

                        4    arguments in attempt to minimize significance).) Crown must take this approach in order to create

                        5    some semblance       of an ambiguity where none exists. This process violates California law. As
                        6    provided above, the language in a contract must be construed in the context of that instrument           as


                        7    a    whole. For that reason, while not conclusive, the endorsement's title, modification/condition
                        8    precedent provisions, Crown's obligations provisions, the payment            by others provisions,     and

                        9    Zurich's obligations provisions among others, are all relevant and must be examined together. For

                   I0        a more complete analysis, please see Zurich American's        Moving Papers, pages 25 - 30.
À                                      Moreover, California law is clear; the function of a self-insured retention is to transfer
¡                  11
¡
                   1    2    responsibility for defending and indemnify claims at the first-dollar level to the named insured:
C€     B
       ¡                a
                        J
                             o'The
                                     term 'retention' (or 'retained limit') refers to a specifrc sum or percentage of loss that is the
       F
()     Ø                4    insured's initial responsibility and must be satisfied before there is any coverage under the policy.
$-'.   t¡l
Êa z
   &                    5    It is often referred to as a'self-insured retention' or'SIR.'     "   Forecast Homes, Inc. v. Steadfast
       t-.
       t-
0û
                        6    Ins. Co.,    l8l   Cal.App. th 1466, 1474 (2010). "fP]olicies which are subject to self-insured
 ()                 1   7    retentions are 'excess policies'which have no duty to indemnify until the self-insured retention is
(t)
                    1   8    exhausted." Forecast Homes,        Inc.,l8l   Cal.App.4th at 1474. While the primary/excess analogy

                    I9       has limitations as a conceptual construct (e.g., when determining horizontal exhaustion), the

                   20        analogy stands with respect to defense and indemnity of additional insureds. Id. at 1474 ("Defense

                   21        obligations of excess insurers arise only when primary insurance coverage is exhausted"); Walsh

                   22        Construction Company v. Zurich American Insurance Company, T2 N.E.3d 957 (Ind. Ct. App'

                   23        2017).

                   24                  Construing Zurich American's self-insured retention endorsement in the context of the

                   25        policies as awhole, and inthe circumstances of the underlying cases, the conclusionthat Zutich

                   26        American does not owe additional insureds defense or indemnity until Crown satisfies the self-

                   27        insured retention is consistent with Crown's objectively reasonable expectations.

                   28
                                                                                  8
                                        ZÚRIEH AMERICAN,S REPLY BRIEF IN SUPPORT OF ITS CROSS MOTION FOR
                                             SUMMARY JUDGMENT ON THE GL ISSUE - Case No. 3:19-cv-06334-EMC
46s 46596 4812-l 418-619.    vl
                          Case 3:19-cv-06334-EMC Document 71 Filed 11/23/20 Page 13 of 15




                   I              c
                   2

                   J              As provided in its Moving Papers, the Forecast Homes and Walsh Constructiorz Courts

                   4      both concluded that a substantially similar (if not identical) self-insured retention endorsement was

                   5      unambiguous; it required the named insured to satisfy the self-insured retention amount beþre the

                   6       insurer owed any insured, including, an additional insured, defense or indemnity. This conclusion

                   7       was based on reading the provisions of the endorsement in context with each other and reason:

                   8       "there is no rational basis to apply the SIR endorsement as a condition precedent to Zurich's

                   9       coverage of the named insured but not to Zurich's coverage           of additional insureds."     Wølsh

                  l0       Construction Company v. Zurich American Insurance Company, T2 N.E.3d 957,964 (Ind. Ct'
À                          App.2017). These decisions are on all-fours with the case at bar.
.l                11
Fì

                  t2              To avoid precedent, Forecast Homes, and persuasive authority, Walsh Construction,
(B B
      J           13       Crown again isolates one provision from the rest, divorces it from context, and concludes that
      F
()    U)          t4       based on the absence of three words    -   "or any insured" - ZurichAmerican plainly owes additional
f-{
m     z'¡                  insureds first-dollar defense and indemnity. However, the Forecqst Homes and Wølsh
                  15
       o
É     F
CT    F
                  16       Construction holdings were supported by multiple footings, including, the supremacy clause (i.e.,
tr
                           ,'this policy is subject to the following additional provisions, which in the event of conflict [...]
6)                l7
(t)
                  18       shall control    [...]"), that the endorsement   operated as a condition precedent to coverage, that a

                  t9       self-insured retention is a risk-shifting mechanism, that a policy subject to such retention is an

                  20       excess policy which lacks first-dollar defense and indemnity obligations, the Section         I   "Your

                  2t       Obligations" provisions, and inthe Forecast Homes case, the payment by others provision'
                                                                                                                            ooor
                  22                In fact, the Forecast Homes Court did not rely on the definition of "retention" and its

                  23       any insured" phrasing to conclude that the self-insured retention was a plain and unambiguous

                  24       limitation on Steadfast's defense obligation to additional insured, Forecast Homes. Forecast

                  25       Homes,   Inc.,   l8l   Cal.App.4th at 1476. Rather, the Forecast Homes Court addressed this phrase

                  26       in response to Forecast Homes' argument that it muddied the waters; that is, the "or any insured"

                  27       plrrase created an ambiguity in the otherwise plain language        of the endorsement' Id' at 1476.

                  28
                                                                                 9
                                    ZURICH AMERI CAN'S REPLY BRIEF IN SUPP T OF ITS CROSS        ON FOR
                                         SUMMARY JUDGMENT ON THE GL ISSUE - Case No. 3:19-cv-063 34.EMC
465 46596 4812-1418-61'    vl
                         Case 3:19-cv-06334-EMC Document 71 Filed 11/23/20 Page 14 of 15




                   I     Ultimately, the Court rejected this argument. However, Crown now criticizes Zurich American

                   2      for not including this phrase which ( 1) the Forecqst Homes holding is not based on, and (2) was

                   J      used by Forecast Homes, an insured, to create ambiguity that did not otherwise exist.

                   4             Moreover, to adopt Crown's position         -   that absence of the phrase "or any insured" in the

                   5      "self insured retention" definition means the retention does not apply to additional insureds            -
                   6      would render the "Payment By Others" provision superfluous. "We strive to 'give effect to all of

                   7      a contract's terms, and to avoid interpretations that render any portion superfluous, void or
                   8      inexplicable.'   " (Jnited Farmers Agents Assn., Inc. v. Formers       Group, Inc.,32 Cal.App.5th 478,

                   9      495 (2019); Founding Members of the Newport Beøch Country Club v. Newport Beach Country

                  10      Club, Inc., 109 Cal.App. th 944 957 (2003) ("an interpretation rendering contract language
H
-.1
                  ll      nugatory or inoperative is disfavored"); Civ. Code, $1641.
FI
                                               ooself
                  t2                The term            insured retention" is defined as: "The amount or amounts which you must
c$ Þ
      J           l3      pay for all covered damages which you shall become legally obligated to pay because of the
      F
()    Ø           14      coverages included in the policy to which this endorsement is affached, sustained by one or more
t-r f¡
m zÉ,             15      persons   or organizations." (Tenero Decl., fll1, Ex. l1 atZUR000065; fl12, Ex. 12atZtJR000213.)
      F
d     F
                  t6      This definition properly accounts for Crown's contractual reality. In its contracts, Crown agreed

 ()               l7 to defend and indemnify its clients (i.e., property owners and their property managers) from
(t)
                  l8      liability arising from or relating to Crown's janitorial services. Our Supreme Court                   has

                  t9      characterized indemnity as "the obligation resting on one party to make good a loss or damage

                  20      another party has incurred." Rossmoor Sanitation, Inc. v. Pylon, Inc., 13 Cal.3d 622,628 (1975);

                  2t      Cal. Civ. Code, ç2772 ("Indemnity is a contract by which one engages to save another from a legal
                                                                                                              ooThis
                  22      consequence of the conduct of one of the parties, or of some other person.")                 obligation may

                  23      be expressly provided for by contract." Id. at 628. In short, Crown legally obligates itself to
                                                                    o'A reasonable layperson would certainly understand
                  24      indemnify its clients for covered claims.

                  25      ,legally obligated to pay' to refer to any obligation which is binding and enforceable under the

                  26      law[.]" Vandenbergv. Superior Court,2l            Cal,4th 815,840 (1999). Therefore, by defining "self

                  27      insured retention" as Crown's legal obligations, the defrnition subsumes settlements or judgments

                  28
                                                                                 l0
                                    ZURICH AMERI CAN'S REPLY BRIET. IN SUPPORT OF I'I'S CROSS M  ON I.'OR
                                         SUMMARY JUDGMENT ON THE GL ISSUE - Case No. 3: 19-cv-06334-EMC
46s 46596 48t2-t418-61    vl
                          Case 3:19-cv-06334-EMC Document 71 Filed 11/23/20 Page 15 of 15




                   I      Crown pays on behalf its additional insured clients.

                   2               D.                C                                Zurich
                   J

                   4               Crown sued Zurich American and Zurich Services Corporation ("Zurich Services").

                   5      However, only Zurich American moved for summary judgment or, in the alternative, partial

                   6      summary judgment on the GL Issue. That is because Zurich Services alleged liability is limited to

                   7      its adjustment of claims under workers compensation insurance policies, not the subject general

                   I      liability policies. (First Amended Complaint, flfl 14, 8l   - 86 (third cause of action) and 87 - 9l
                   9      (fourth cause of action).) Pursuant to the Court's Order, this motion is limited to the general

                  10       liability (or "GL") issues. As provided above and in its Moving Papers, Zwich American did not
H
FI                ll       breach the general liability policies. As such, Crown cannot maintain a bad faith cause of action
¡
                  t2       against Zurich American based on the general liability policies. Therefore, Zutich American
cû ts
      I           13       respectfully submits that it is entitled, at a minimum, to pafüal summary judgment on Crown's
      F
C)    (n
                  t4       sixth cause of action as was requested in its Moving Papers.
t-{   FI
Êa z
   &              15       IItr.   CONCLUSION
      o
ñ
(t    F.
      F
                  16               For the above-stated reasons and those stated inZurichAmerican's Moving Papers, Zurich

C)                t7       American respectfully submits that it is entitled to summary judgment on the GL Issue and partial
(t)
                  l8       summary judgment with respect to Crown's sixth cause of action for bad faith.

                  t9

                  20       DATED: November 23, 2020                         SELMAN BREITMAN LLP

                  2t

                  22                                                        Bv: /s/James R. Tenero
                                                                                 JAMES R. TENERO
                  23                                                             Attorneys for Defendant/Counterclaimant
                                                                                 Zurich American Insurance Company
                  24

                  25

                  26

                  27

                  28
                                                                           l1
                                    ZURI        CAN'S            IN                                        CROSS            FOR
                                           SUMMARY JUDGMENT ON THE GL ISSUE                    -   Case   No. 3:1 9-cv-06334-EMC
46s 46596 4812-1418-61'    vl
